FILED
                            UNITED STATES DISTRICT COURT                                NOV 16 2012
                            FOR THE DISTRICT OF COLUMBIA
                                                                                  Clerk, U.S. District and
                                                                                    Bankruptcy Courts
CEDRIC WAYNE BAGBY,                                   )
                                                      )
                       Plaintiff,                     )
                                                      )
       v.                                             )      Civil Action No. 12-1521 (UNA)
                                                      )
RICK THALER, et al.,                                  )
                                                      )
                       Defendants.                    )


                                    MEMORANDUM OPINION

       The Court provisionally permitted the above-captioned action to be filed on September

14, 2012. At that time, the Court directed plaintiff to submit a certified copy ofhis prison trust

fund account statement (or institutional equivalent) for the six-month period immediately

preceding the filing of the complaint, obtained from the appropriate official of each prison at

which plaintiff is or was confined, as required by the Prison Litigation Reform Act. See 28

U.S.C. § 1915. Because plaintiff has not produced the required trust fund account statement, the

Court will deny the application to proceed in forma pauperis and dismiss this action without

prejudice. An Order is issued separately.